1. An amendment to the Supreme Court Rules for the Government of the Bar of Ohio (Gov.Bar R. V) was adopted on March 5, 2019, and is effective March 5, 2019. The final version of the amendment is being published in the March 25, 2019 Ohio Official Reports advance sheet.2. Proposed amendments to the Ohio Code of Judicial Conduct (Jud.Cond.R. 4.4) are being published in the March 25, 2019 Ohio Official Reports advance sheet for a public-comment period ending April 25, 2019.O'Connor, C.J., and Fischer, DeWine, Donnelly, and Stewart, JJ., concurred in publishing the proposed amendments for comment.